Exhibit12.1 CATHAYGENERAL BANCORP AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends For the Years Ended December 31, (Dollars in thousands, except ratios) Income before income tax expense $ 193,578 $ 183,567 $ 151,411 $ ) $ ) Plus fixed charges 85,092 111,156 142,533 194,102 247,540 Earnings 278,670 294,723 293,944 191,038 118,238 Fixed charges 85,092 111,156 142,533 194,102 247,540 Preferred stock dividends 10,278 17,093 17,042 16,998 16,948 Fixed charges and preferred stock dividends $ 95,370 $ 128,249 $ 159,575 $ 211,100 $ 264,488 Ratio of earnings to fixed charges 3.27 2.65 2.06 0.98 0.48 Ratio of earnings to fixed charges and preferred stock dividends 2.92 2.30 1.84 0.90 0.45
